     Case 4:20-cv-01119-DPM-JJV Document 12 Filed 12/17/20 Page 1 of 1



              IN THE UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF ARKANSAS
                       CENTRAL DIVISION

DWAYNE T. HENSON
ADC #121669                                                  PLAINTIFF

v.                     No. 4:20-cv-1119-DPM-JJV

DEXTER PAYNE, Director of Health;
CORRECT CARE SOLUTIONS; and
NUNAG, LPN, Cummins Unit                                  DEFENDANTS

                                 ORDER
     The      Court adopts    Magistrate Judge Volpe' s unopposed
recommendation, Doc. 8.       FED. R. CIV. P. 72(b) (1983 addition to
advisory committee notes).      Payne and Correct Care are dismissed
without prejudice because Henson hasn't pleaded a plausible claim
against them. Henson's inadequate medical care claim against Nunag
goes forward. The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3),
that an in forma pauperis appeal from this Order would not be taken in
good faith.
     So Ordered.


                                  D .P. Marshall Jr.
                                  United States District Judge
